Stephens, J.
1. The evidence was sufficient to authorize the inference that the plaintiff, in a suit to recover for labor and material alleged to have been furnished in making repairs upon property of the defendant, was a manufacturer of ice cream, which it sold and distributed to merchants, and that it furnished to the defendant, who was a merchant selling ice cream to the trade, an apparatus called a compressor, which was used by the defendant in connection with the defendant’s soda-fount in the handling and storage of ice cream furnished by the plaintiff, that the plaintiff had contracted to keep the compressor in repair and to keep up the defendant’s soda-fount without cost to the defendant, and that also it was a universal custom of the trade for a manufacturer such as the plaintiff to do such work free of charge, that the amount sued for was for labor and material furnished by the plaintiff in repairing the compressor which it had furnished to the defendant, and in keeping the *627defendant’s soda-fountain in repair, and that therefore the defendant was not indebted to the plaintiff.' The verdict for the defendant was authorized.
Decided February 22, 1935.
B. G. Jenldns, D. D. Veal, for plaintiff.
M. F. Adams, for defendant.
2. The plea which set up the defenses above indicated was good as against general demurrer.
3. The superior court did not err in overruling the plaintiff’s certiorari.

Judgment affirmed.


Jenhms, P. J., a/nd Sutton, J., concur.